126 (2012) (recognizing that an extraordinary writ petition was an
                appropriate vehicle to challenge an order that dismissed a petition
                alleging abuse and neglect). It is petitioner's burden to demonstrate that
                our extraordinary intervention is warranted.   Pan v. Eighth Judicial Dist.
                Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                              We have considered the petition, the answer, and the reply.
                Although the abuse and neglect petition was not filed within ten days
                after the protective custody hearing, the child was returned to his
                mother's care the day after the protective custody hearing. Under these
                circumstances, we conclude that our intervention by way of extraordinary
                relief is not warranted. See Smith v. Eighth Judicial Dist. Court, 107 Nev.
674, 677, 818 P.2d 849, 851 (1991) (stating that the issuance of an
                extraordinary writ is purely discretionary with this court). 1 Accordingly,
                we
                              ORDER the petition DENIED. 2




                                         Hardesty



                Parraguirre    '44   -                    Cherry


                     'We take judicial notice that NRS 432B.490 wa substantively
                amended on May 24, 2013. See A.B. 174, 77th Leg. (Nev. 2013).

                      2 Inlight of our decision in this matter, we deny petitioner's motion
                for a stay, and we vacate the temporary stay imposed by our February 8,
                2013, order. We further deny petitioner's motion to strike the answer.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     Special Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A